DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to Applicant’s remarks and amendments filed 12/6/2021.  In light of the claim amendments, the rejection under 35 USC 112 has been withdrawn.  Applicant has not presented any new arguments against the prior art of record.  Please see the combination of Ohnishi and Nakane et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the issues described below, the claims will be examined as best understood.
Regarding claim 1:
This claim recites the limitation "the image" in the last paragraph.  While the claim sets forth the presence of “an undercoat layer” and the “top layer,” there is no antecedent basis for an “image” in the claim.
Regarding claims 2-3 and 5-9:


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Ohnishi (US 2014/0113082 A1).
Regarding claim 36:
	Ohnishi discloses an ink composition that, when jetted onto an undercoat layer (ink layer 2) on a substrate (recording medium 1), forms a protective layer (layer 3: paragraphs 42-46), the ink composition comprising:
	a photoinitiator (“photopolymerization initiator”: paragraph 53) that is controllably activatable with light within a predetermined range (paragraphs 33, 67); and
	a photo absorber (ultraviolet light absorber 4) that is configured to absorb light having an average wavelength that is less than the predetermined range (paragraphs 33, 59),

	wherein when the substrate is exposed to incident light having an average wavelength that is less than the predetermined range, the photo absorber in the film absorbs the incident light, so as to inhibit degradation of the undercoat layer (paragraphs 6, 32, 46, 50, 87).
	Examiner recognizes the limitation that the protective layer “has a matte appearance.”  The appearance of a protective layer is known to be dependent on the pattern by which the protective layer ink has been jetted (see e.g. US 2016/0193858 A1).  However, because the claim is directed towards the ink jet ink composition itself, the manner in which the ink is intended to be employed does not differentiate the claimed ink from the prior art ink because the prior art ink teaches the entire composition of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-9, 15-16, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2014/0113082 A1) in view of Nakane et al. (US 2011/0183081 A1).
Regarding claim 1:
	Ohnishi discloses an ink jet ink composition that, when controllably jetted onto an undercoat layer (ink layer 2) on a flexible paper work piece (recording medium 1: paragraphs 27, 29), forms a top layer (ink layer 3: Fig. 1), the ink jet ink composition comprising:
	a carrier including a photocurable vehicle (at least the “ultraviolet curing resin”: paragraph 53);
	a photoinitiator (“photopolymerization initiator”: paragraph 53); and
	a photo absorber (ultraviolet light absorber 4) including 2-Hydroxy-4-n-Octoxybenzophenone (inherent to CHIMASSORB 81: paragraph 62),
	wherein, when the flexible paper work piece is exposed to exciting light from a light emitting diode light source that has an average wavelength that is equal to or greater than 380 nanometers (paragraph 33: 380nm to 410nm), the photoinitiator is controllably activated (paragraph 67), so as to create an ink film (at least one of cured ink layers 2, 3), without substantial absorption by the photo absorber, that includes a polymer matrix that is formed through curing of the ink jet ink composition upon exposure to the exciting light from the LED light source (a polymer matrix inherently formed upon polymerizing the ultraviolet curing resin: paragraphs 32-33, 39, 55-57, 92); and
	wherein when the flexible paper work piece is exposed to incident UVA or UVB light, the photo absorber in the ink film substantially absorbs the incident UVA or UVB light to protect the formed polymer matrix of the ink film, when the ink film is exposed to any of UVA or UVB light spectrums so as to inhibit degradation of an image (pigmented layer 2 acts as an image) due to exposure to the incident UVA or UVB light (paragraphs 32, 42), and

	Ohnishi does not expressly disclose that the particular photocurable vehicle, and thus does not expressly disclose that the polymer matrix is an acrylic polymer matrix.
	However, Nakane et al. disclose an ink jet ink comprising a carrier (“polymerizable compound”) comprising a photocurable vehicle (paragraphs 26-38), an additive including hindered amine light stabiliziers that reduces image deterioration and discoloration (paragraph 23, 57-8), a photoinitiator (“photopolymerization initiator”: paragraphs 39-48), and a photo absorber (“ultraviolet absorber”), wherein the photocurable vehicle may take the form of a polymerizable acrylate compound that provides excellent curing properties and flexibility (paragraph 36) such that an acrylic polymer matrix is formed upon curing by an exciting light (paragraph 107).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize a polymerizable acrylate compound as Nakane et al.’s photocurable vehicle, as suggested by Nakane et al., so as to form an acrylic polymer matrix upon curing of the ink film.  It would have been further obvious to include hindered amine light stabilizers in combination with the photo absorber, as suggested by Nakane et al., so as to reduce deterioration and discoloration.
	Examiner notes that this claim includes various recitations of intended use for the claimed ink jet ink composition (i.e. jetted onto an undercoat layer on a flexible paper work piece, forming a top layer having a matte appearance, cured by an LED, etc.).  However, because the claim is directed towards the ink jet ink composition itself, the manner in which the ink is intended to be employed does not differentiate the claimed ink from the prior art ink because the prior art ink teaches the entire composition of the claim.  Regardless, the cited prior art teaches many of the intended uses for the claimed ink jet ink composition, as laid out above.  
Regarding claims 2-3:
	Ohnishi’s modified ink comprises all the limitations of claim 1, and Ohnishi also discloses that the ink further comprises at least one pigment (paragraphs 35, 43).
Regarding claim 5:
	Ohnishi’s modified ink comprises all the limitations of claim 1, and Ohnishi also discloses that the photoinitator is fully configured for controllable pinning by a UV pinning station before the ink jet ink composition is cured through exposure to the exciting light from the LED light source (paragraphs 66-71).
	Examiner notes that this claim limitation refers to a step of UV pinning before curing.  However, because the claim is directed towards the ink jet ink composition itself, the manner in which the ink is intended to be employed does not differentiate the claimed ink from the prior art ink because the prior art ink teaches the entire composition of the claim.  Regardless, Examiner takes Official Notice that UV pinning stations are commonly employed to control dot gain/spreading immediately after deposition, and before final curing.
Regarding claim 6:
	Ohnishi’s modified ink comprises all the limitations of claim 1, and Ohnishi also discloses that the photo absorber increases photostability for the ink film when the ink film is exposed to the incident UVA or UVB light (paragraphs 32, 42).
Regarding claims 7-8:
	Ohnishi’s modified ink comprises all the limitations of claim 1, and Ohnishi also discloses that the exciting light from the LED light source has an average wavelength that is within a range of 385nm to 400nm (paragraph 33).
Examiner notes that this claim limitation refers to the properties of an exciting light that acts upon the claimed ink jet ink.  However, because the claim is directed towards the ink jet ink itself, the manner in which the ink is intended to be employed does not differentiate the claimed ink from the prior art ink because the prior art ink teaches the entire composition of the claim.
Regarding claim 9:
	Ohnishi’s modified ink comprises all the limitations of claim 7, and Ohnishi also discloses that the photo absorber absorbs light at wavelengths that are largely below that of the range (paragraph 32).
Regarding claim 35:
	Ohnishi’s modified ink comprises all the limitations of claim 1, and Ohnishi also discloses that a concentration of 2-Hydroxy-4-n-Octoxybenzophenone in the ink jet ink composition is configured to have an absorbance characteristic as a function of wavelength (inherent to CHIMASSORB 81).
	Please see the Chimassorb 81 data sheet of record to confirm the absorbance spectrum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853